Lathrop, J.
I am unable to concur in the opinion of the majority of the court.
If it is assumed that the question of the admissibility of the first two letters written by the clerk of the attorney for the plaintiff is open on the exceptions, a point which is not free from doubt, and if it is also assumed that the evidence sought to be introduced is material, a point about which there is also a doubt, as the evidence for the plaintiff tended to show that there *46was ice on all the steps, and the evidence for the defendant tended to show that there was no ice on any of the steps, I do not agree that the letters were competent evidence.
There was no evidence that the letters in question were written by the direct authority of the plaintiff, or by her consent, or even with her knowledge. There was no evidence that at the time of the accident Mr. Carroll was the plaintiff’s attorney; and he could have had no personal knowledge on the subject, as it appeared that he was retained as an attorney at law after the accident by the plaintiff’s husband, and did not see her until less than two weeks before the first trial of the action, which was long after the letters were written.
In Pickert v. Hair, 146 Mass. 1, the question as to the effect of an admission made by Mr. Thayer, an attorney, after an action brought, but before the beginning of the case then before the court, was considered. One of the grounds of the decision was thus stated on page 5: “ The admission was not made by Mr. Thayer for the purpose of dispensing with any rule of practice, or with the proof of any fact in the trial of the action already brought, or of the actions which might be brought, in reference to the attached property. It was a conversation relating to a fact in controversy, but not an agreement relating to the management and trial of a suit, or an admission intended to influence the procedure in the pending action, or in any other, if the attachment was not discharged.”
In support of these propositions several cases are cited, and an examination of them shows that the doctrine hitherto established is that an admission by an attorney does not bind his client, although it relates to a fact in controversy, unless it is made for the purpose of dispensing with some rule of practice, or with the proof of a fact in the trial of a case, or is an admission intended to influence the procedure in the action. To the same effect are the following cases: Rockwell v. Taylor, 41 Conn. 55. McKeen v. Gammon, 33 Maine, 187. Cassels v. Usry, 51 Ga. 621.
The opinion of the majority of the court apparently proceeds upon the theory that an attorney stands in a different relation to his client before an action is brought from that which he occupies afterwards. But no case is cited which sustains this *47position. The general rule that an attorney cannot, without the consent of his client, disclose a confidential communication made to him by his client, applies as well to communications made before action brought as afterwards. See Foster v. Hall, 12 Pick. 89, and cases cited.
With one exception, the cases cited in the opinion of the majority of the court in support of the propositions that an attorney is merely an agent, and that his admission binds his principal, are cases of mere agents, and not of attorneys. They seem to throw no light on the question in this case.
The case of Marshall v. Cliff, 4 Camp. 133, remains to be considered. This was an action against the owners of a vessel. To prove the defendants to be the owners, there was offered in evidence an undertaking in the following form, given before the action was begun by the persons who were afterwards the defendant’s attorneys of record: “ I hereby undertake to appear for Messrs. Thompson and Marshall, joint owners of the sloop Arundel, to any action you may think fit to bring against them.” This was held by Lord Ellenborough to be sufficient evidence. But, as was pointed out by Mr. Justice Parke, in Wagstaff v. Wilson, 4 B. & Ad. 339, the undertaking was “ a step in the cause.”
I am authorized to state that Chief Justice Field concurs in this opinion.